DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.

   1.   CLAIM INTERPRETATION
	35 USC 112 6th/f Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a task executor module and a source bridge module as recited in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

   2.   REJECTIONS NOT BASED ON PRIOR ART
      a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As noted above, the claim limitations “a task executor module” and “a source bridge module” (as recited in claims 1-7) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for the limitations of the “task executor module” and “source bridge module”.  Further, there is no clear linkage between the structure, material, or acts and the function. As shown in fig. 1 and paragraph 16 of the applicant's specification, the task executor module 120 and source bridge module 122 are comprised within the integration system 118.  However, it is unclear of the structure of integration system and these modules that perform these functions as recited in the claim language since there is no linkage between the functions and a particular structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US PGPUB # 20140059166 A1) in view of Amiga (US 20180338166 A1). 

With respect to claim 1, the Mann reference teaches a data migration information handling system comprising: 
a task executor module configured to execute a data migration task; (see fig. 1, caching module 108; and paragraph 46, where the video server system includes caching module 108 configured to retrieve video data from the rendered video storage 106 and to create one or more video streams. The video streams can be created based at least in part on user input or requests from the computing device 110)
a memory coupled to the task executor module; (see fig. 1, rendered video storage 106; and paragraph 43, where rendered video storage 106 can store the rendered video transcoded by the transcoding module 104)
a source bridge module, (see fig. 1, transcoding module 104) coupled to the task executor module and the memory, and configured to:
receive a request for accessed data from the task executor module, (paragraph 46, where the video server system includes caching module 108 configured to retrieve video data from the rendered video storage 106 and to create one or more video streams. The video streams can be created based at least in part on user input or requests from the computing device 110)
communicate with a data source information handling system using a protocol associated with the data source information handling system to access the requested data in response to the request for data, (paragraph 46, where the video server system includes caching module 108 configured to retrieve video data from the rendered video storage 106 and to create one or more video streams. The video streams can be created based at least in part on user input or requests from the computing device 110)
preprocess the requested data from the data source information handling system to the acceptable format associated with the data migration task, (paragraph 33, where transcoding module 104 can be configured to perform pre-processing on the received video data; and transcoding module 104 can also be configured to generate one or more video files where each of the one or more video files encapsulates video data having a plurality of resolutions, bitrates, and/or frame rates) 
store the preprocessed requested data in the memory. (see fig. 1, rendered video storage 106; and paragraph 43, where rendered video storage 106 can store the rendered video transcoded by the transcoding module 104)
However, the Mann reference does not explicitly teach to access data from a source that is provided to the task executor module in an acceptable format; and execute one or more operations associated with executables that are stored in an executables library.
	The Amiga reference teaches it is conventional to access data from a source that is provided to the task executor module in an acceptable format; and execute one or more operations associated with executables that are stored in an executables library.  (paragraph 87, where real-time video transcoding to a different format may be provided. This new format may be one (unlike the original) that is supported by the browser 114. In some embodiments, performance of the actual transcoding may be handled by a software package or library such as, for example, fast forward MPEG (FFMPEG) package 142, which may be a software package that handles multimedia data)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Mann reference to execute one or more operations associated with executables that are stored in an executables library, as taught by the Amiga reference.
The suggestion/motivation for doing so would have been to allow transcoding of video to a format which is supported by the browser.  (Amiga, paragraph 88)
Therefore it would have been obvious to combine the Mann and Amiga references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Mann and Amiga references teaches the data migration information handling system of Claim 1, wherein the data migration task comprises an executable component, the executable component is configured to process the preprocessed data to a form associated with a data target. (Mann, paragraph 33, where transcoding module 104 can be configured to perform pre-processing on the received video data; and transcoding module 104 can also be configured to generate one or more video files where each of the one or more video files encapsulates video data having a plurality of resolutions, bitrates, and/or frame rates)

With respect to claim 3, the Mann and Amiga references teaches the data migration information handling system of Claim 2, wherein the data migration task further comprises: a data source identifier, and a data target identifier.  (Mann, paragraph 33, where the video delivery system 100 includes a transcoding module 104 configured to process the received video data to prepare it for storage, caching, and delivery [which includes a source and a target]) 

With respect to claim 4, the Mann and Amiga references teaches the data migration information handling system of Claim 2, wherein the executable component is configured to access the preprocessed requested data from the memory. (Mann, paragraph 33, where transcoding module 104 can be configured to perform pre-processing on the received video data; and transcoding module 104 can also be configured to generate one or more video files where each of the one or more video files encapsulates video data having a plurality of resolutions, bitrates, and/or frame rates)

With respect to claim 5, the Mann and Amiga references teaches the data migration information handling system of Claim 1 wherein, in response to the request for data, the source bridge module is further configured to determine an address of the data source information handling system from the request for data; access data fields at the data source information handling system in response to the request for data. (Mann, paragraph 33, where the video delivery system 100 includes a transcoding module 104 configured to process the received video data to prepare it for storage, caching, and delivery; and paragraph 55, where the properties_object 212 describes properties about the video stream 200. For example, the properties_object 212 can include information such as a universally unique identifier (UUID), a size of the properties_object 212 field, a UUID for a multimedia stream, a size of the multimedia stream, a creation date, a size or number of packets in the data section 220, a duration of the multimedia stream, packet size information, bit rate information, information related to encryption, information related to error correction, and the like.)

With respect to claim 6, the Mann and Amiga references teaches the data migration information handling system of Claim 5 further comprising: a second memory, coupled to the source bridge, and storing a source definition table comprising one or more entries comprising a source identifier, one or more field identifiers, and access protocol information associated with the identified source; (Mann, paragraph 77, where the video delivery system 100 can include a database which stores information about the transcoded video streams. The database can include georeferencing coordinates for each transcoded video stream. In some embodiments, the video delivery system 100 uses the georeferencing coordinates from the database to generate video streams by stitching together proximal video streams to form a unified video stream. In some embodiments, the video delivery system 100 uses the georeferenceing coordinates from the database to identify and/or deliver proximal video streams to a requesting system) and 
wherein the source bridge module is further configured to perform a lookup of the source definition table to match the address of the data source information handling system and the fields, and determine a protocol associated with the data source information handling system from the matching entry in the source definition table. (Mann, paragraph 78, where the video delivery system 100 receives a request for video delivery. Receiving the request can comprise receiving a start time, end time, duration, ROI, georeferencing coordinates, network data rate, and the like from a computing device 110. The request for video delivery can be updated periodically based on computing device 110 requests or user actions)

Claims 8-12 are a method implementation of claims 1-6, and rejected under the same rationale as shown in the rejected above.  

Claims 13-14 are another method implementation of claims 1-6, and rejected under the same rationale as shown in the rejected above.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US PGPUB # 20140059166 A1) in view of Amiga (US 20180338166 A1), and in further view of KOUFATY (US 20160110298 A1).  

	With respect to claim 7, the combination of the Mann and Amiga references does not explicitly teach the data migration information handling system of Claim 1, wherein the task executor module is configured to execute a plurality of tasks; the plurality of tasks comprises a first set of tasks and a second set of tasks, one or more tasks of the second set of tasks are not comprised in the first set of tasks, the first set of tasks is accessible to a first user account assigned to a first access level, the second set of tasks is accessible to a second user account assigned to a second access level.
	The Koufaty reference teaches it is conventional to have wherein the task executor module is configured to execute a plurality of tasks; the plurality of tasks comprises a first set of tasks and a second set of tasks, one or more tasks of the second set of tasks are not comprised in the first set of tasks, the first set of tasks is accessible to a first user account assigned to a first access level, the second set of tasks is accessible to a second user account assigned to a second access level.  (paragraph 57, where the processing logic may determine a memory access permission for the task, the memory access permission comprising at least one of a first bit indicating a read permission, a second bit indicating a write permission, or a third bit indicating an execution permission. The processing logic may select one of a user permission register or a supervisor permission register based on the access mode being a user-mode access or a supervisor-mode access)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Mann and Amiga references to have wherein the task executor module is configured to execute a plurality of tasks; the plurality of tasks comprises a first set of tasks and a second set of tasks, one or more tasks of the second set of tasks are not comprised in the first set of tasks, the first set of tasks is accessible to a first user account assigned to a first access level, the second set of tasks is accessible to a second user account assigned to a second access level, as taught by the Koufaty reference.
The suggestion/motivation for doing so would have been to prevent the task from exceeding its permission with respect to the memory frame.  (Koufaty, paragraph 20)
Therefore it would have been obvious to combine the Mann, Amiga, and Koufaty references for the benefits shown above to obtain the invention as specified in the claim.

	With respect to claim 15, the combination of Mann and Amiga references reference does not explicitly teach the method for migrating data of Claim 13, wherein a first access level provides access to the one or more executable components, data source identifier, and data target identifier.
	The Koufaty reference teaches it is conventional to have wherein a first access level provides access to the one or more executable components, data source identifier, and data target identifier. (paragraph 57, where the processing logic may determine a memory access permission for the task, the memory access permission comprising at least one of a first bit indicating a read permission, a second bit indicating a write permission, or a third bit indicating an execution permission. The processing logic may select one of a user permission register or a supervisor permission register based on the access mode being a user-mode access or a supervisor-mode access; and paragraph 48, where the memory management unit may determine whether the first set of permissions allows the access to the physical addresses of the memory)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Mann and Amiga references to have wherein a first access level provides access to the one or more executable components, data source identifier, and data target identifier, as taught by the Koufaty reference.
The suggestion/motivation for doing so would have been to prevent the task from exceeding its permission with respect to the memory frame.  (Koufaty, paragraph 20)
Therefore it would have been obvious to combine the Mann, Amiga, and Koufaty references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 16, the combination of the Mann, Amiga, and Koufaty references teaches the method for migrating data of Claim 15 further comprising providing a first user access to the first access level. (Koufaty, paragraph 57, where the processing logic may determine a memory access permission for the task, the memory access permission comprising at least one of a first bit indicating a read permission, a second bit indicating a write permission, or a third bit indicating an execution permission. The processing logic may select one of a user permission register or a supervisor permission register based on the access mode being a user-mode access or a supervisor-mode access; and paragraph 48, where the memory management unit may determine whether the first set of permissions allows the access to the physical addresses of the memory)

With respect to claim 17, the combination of the Mann, Amiga, and Koufaty references teaches the method for migrating data of Claim 15, wherein a second access level provides access to a second set of one or more executable components, data source identifiers, and data target identifiers, an executable component of the second set of one or more executable components is not comprised in the first access level. (Koufaty, paragraph 57, where the processing logic may determine a memory access permission for the task, the memory access permission comprising at least one of a first bit indicating a read permission, a second bit indicating a write permission, or a third bit indicating an execution permission. The processing logic may select one of a user permission register or a supervisor permission register based on the access mode being a user-mode access or a supervisor-mode access; and paragraph 48, where the memory management unit may determine whether the first set of permissions allows the access to the physical addresses of the memory)

With respect to claim 18, the combination of the Mann, Amiga, and Koufaty references teaches the method for migrating data of Claim 17 further comprising providing a second user access to the second access level and not the first access level during modifying of a configuration of the second access level. (Koufaty, paragraph 57, where the processing logic may determine a memory access permission for the task, the memory access permission comprising at least one of a first bit indicating a read permission, a second bit indicating a write permission, or a third bit indicating an execution permission. The processing logic may select one of a user permission register or a supervisor permission register based on the access mode being a user-mode access or a supervisor-mode access; and paragraph 21, where permission register associated with user domains may be modified directly by user application without the assistance of the kernel of the operating system; and paragraph 48, where the memory management unit may determine whether the first set of permissions allows the access to the physical addresses of the memory)

   4. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
USC 112(f) Interpretation/112(b) Rejections 
	Applicant's arguments (see pages 8-9 of the remarks) with respect to claims 1-7 have been considered and not persuasive.   The Applicant merely state that claim 1 has been amended to address the USC 112(f) interpretation and 112(b) rejection.  However,
it does not explain the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function.  Therefore, the Examiner has maintained the interpretation and/or rejections for the reasons above.  

   5.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-9 of the remarks) with respect to claims 1-18 have been considered.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Also, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The Examiner notes the Amiga reference has been included to teach the newly amended claim language, and the various combinations of the Mann, Amiga, and Koufaty references teaches the claimed invention as shown in the rejections above. 

   6.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Petajan (US 20190020909), which teaches adaptive bit rate mobile video objective testing. A system can receive a plurality of screen-capture frames, where each of the plurality of screen-capture frames corresponds to a respective frame of an adaptive bit rate video stream being displayed on a screen of a test device. The system can create a screen-capture video stream and determine that the screen-capture video stream corresponds to a reference video stream that is non-annotated. The system can obtain a reference video signature package, align the screen-capture video stream with the reference video stream using the reference video signature package, generate full reference video quality performance indicators, and determine delivery quality performance indicators for the screen-capture video stream. The system can join the full reference video quality performance indicators and the delivery quality performance indicators to form an objective quality of experience data structure.

   7.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-18 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137